DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB1709439.2, filed on 06/14/2017.

Information Disclosure Statement

	The information data sheet, filed 03/28/22, has been considered. US4891213 has not been considered due to the subject matter. It is not believed that coatings of nail enamel (cosmetic) had overlapping scope with the subject matter the instant application (antibody-biotech related). 

Status of Application, Amendments, and/or Claims

Applicant’s response of March 28,2022is acknowledged. Claims 72, 73, 89, 90, 92-93, and 97 are
amended and the amendment made of record. Claims 87-88 are canceled. Claims 72-86 and 89-98 are
pending in the application.

Withdrawn Claim/Specification Objections

Applicant’s arguments, see pg 8, filed 03/28/22, with respect to claims and specifications have
been fully considered and are persuasive. The objections of the specifications and claims have been
withdrawn.
Applicants have amended the claims and specification to now proper be held in sequence
compliance.
Claim 97 now reads as “The method according to claim…” instead of reading as “The according
to claim…”
The examiner acknowledges that specification has been amending to no longer have embedded
hyperlinks (pages 49 and 52). No further objections are raised as the amendments made the previous
objections moot.

Withdrawn Claim Rejections

Applicant’s arguments, see pg 8, filed 03/28/22, with respect to the double patenting
rejections have been fully considered and are persuasive. The rejection of claims 72, 73, and 91-97
have been withdrawn.
Applicants have amended claim 72 to add further limitations not found in U.S. Patent No.
10,780,096. Thus, the rejections are withdrawn as the amended claims make the previous rejections
moot.
Applicant’s arguments, see pg 9, filed 03/28/22, with respect to the indefiniteness rejection of
claims 92 and 93 have been fully considered and are persuasive. The claim rejections under 35 U.S.C.
112(b) of claims 92 and 93 has been withdrawn.
The applicants have amended the claims to render the arguments moot. Claim 92 no longer has
an antecedent basis issue with the terms “the lymphoma” as the claim properly reads on “the
proliferative disease.” Claim 93 has been amended to properly have claim dependence upon claim 92.
Applicant’s arguments, see pg 9, filed 03/28/22, with respect to the obviousness rejections
have been fully considered and are persuasive. The claim rejections under 35 U.S.C. 103 of have been
withdrawn.
The applicants have amended the claims to render the arguments moot. As pointed out in the
last action the applicants had potential novel material in claims 81-86 and 89-90 but the claims were
objected to because of reliance on a rejected claim. The applicants have amended singular independent
claim to further specify novel limitations that were not found in the art. As the previous action has
stated “the reduced treatment cycle within the scope of claims 81-86 and 89-90 renders the claims non-
obvious as the prior art does not disclose these lower-dose values for the second treatment cycle and treatment cycle variation.” Applicants have incorporated the scope of these claims into the independent
claim making all the dependent claims reliant upon novel limitations. Thus, the amendments make the
claim set non-obvious over the prior art and the obviousness rejection is withdrawn.

Conclusion

In lieu of the amendments, the claims have become allowable.
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner
can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.
/M.J.D./Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647